Case 2:20-cv-00372-RAJ Document 1-11 Filed 03/09/20 Page 1 of 2

FILED
KING COUNTY DISTRICT COURT JAN 06 2015
CIVIL DEPARTMENT KCDC WEST Division
. SEATTLE COURTHOUSE

 

PLAINTIFENAME Galriella Keres.

SMALL CLAIM # { SS -DO00e

 

AppRESSs GA7OQ lst Ave NVW/

 

cry SEATTLE stare WA zip APW

 

NOTICE OF
SMALL CLAIM

 

DAYTIME PHONE NO. (425°) 2.4% ~ 2227
1° DEFENDANTNAME SWEDISH HOSPITAL

2*° DEFENDANT NAME

 

ADDRESS

 

appress “7447 Broadway
cry Seattle state WA. zip 49 12.2.

CITY STATE ZIP

 

 

 

DAYTIME PHONE NO.

 

DAYTIME PHONE NO. (has) 3\3— 2371S"

CLAIM

L_Gabriello Keries2.

_. the undersigned plaintiff, do hereby

certify under the penaity of perjury of the laws of the State of Washington, that the defendant named

32, 14

above owes me the sum of $

 

which became due and owing on uf 4 l20\4 -

{Amount of claim limited to $5,000)

 

 

 

 

 

The amount owed is for:
(I Auto Damages ~ Date of Accident LI Wages C} Loan
LI Return of Deposit CI Rent Ll Property Damage _| L! Faulty Workmanship
LI Merchandise Bother

 

 

 

 

You must explain reason for claim here:

COMSUNER FRAUD, DECEPTIVE ADWERTISING

Note: You must properly serve this Notice on the Defendant.

 

vee , SestHlé

Clerk Location

Date Issued: | In| | 5

 

 

 

Signature: te bi Qln Klin .

Date: \/ S| 2015-
Printed Name/Title: Gabriella Kerlesa.

 

NOTICE TO DEFENDANT
You are hereby directed to appear personally in King County District Court:

om Maton S , 2015

rime; _|° 50 Sid

 

i
Be ready for trial. if you do not appear, judgment may be rendered against you for the amount stated ACH
above, and, for the filing of this action plus costs of service of this notice.

 
ora ABER Be FBG v-00372-RAJ Document 1-11 Filed 03/09/20 Page 20f2 Page 1 of 1

KING COUNTY DISTRICT COURT

West Division-Seattle Courthouse
STATE OF WASHINGTON

 

_. Kertesz, Gabriella _-~Pilaintiff

 

No. 4155-00066. SC

Peebidie MRS at ttae tare traneesteass amen

Small Claims Judgment

 

__.u.n-=. Swedish Hospital "| Defendant,

 

 

 

 

This matter was heard in open,court on the date stated below. Pursuant to:
Trial EY Defauit Pores BXwith prejudice Without Prejudice
Mediation Agreement £3) Continued
The court, having considered all the evidence presented, does hereby ORDER, ADJUDGE AND DECREE
‘that a judgment is hereby granted to the as set below:

PRINCIPAL so TOTAL JUDGMENT: Oe

FILING FEE $ ; POST JUDGMENT INTEREST RATE’ %
SERVICE FEE§

 

ie Wasa meneeer rice aneee ty

[El Plaintiffs case is dismissed with prejudice [i without prejudice

E Defendants counter claim is dismissed P§with prejudice [without prejudice
Explanation of decision:

Wlligarty MALO AGH) OL “nef CO — |
Wikiner “4 PI fA, ANELK _ a Conga”
oe CUMRH Yo OT db an — Wied Arg a+ ety
Libis ih pai ouaei: Wet (iteet . J Ht CP SOC cS

2 AO GN bF YoAl” Lata. NACL ORL yi peecti_)

Comments! 7° $B Lo7 iL tu. Fa iyevies A OLtidzt

 

 

 

NOTE: If the judgment is not paid within thirty(30) days from today, the can notify the

clerk. For a fee, a Judgment Transcript shall be available from the Clerk's Office. Thereafter, reasonable
Costs and attorney fees are allowed in enforcing the judgment.

Note to Defendant: Payment should/needs to be made directly to the Petitioner.

Dated March 5th, 2015 teed!

Anne Harper, Judge

 

MISC 05.0500 (6/2004) RCW 124.40.080

http://kcde.metrokc, gov/forms/scjudg.htm 3/5/2015
